Citation Nr: 0431269	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  99-23 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to September 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for a low back disability.

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge at a video hearing in March 
2003.  A transcript of that hearing is of record.

This appeal was previously before the Board in June 2003.  At 
that time, the Board remanded the appeal for further 
development, including an orthopedic examination.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran has a current low back disability, 
degenerative disc disease, which is the result of a back 
injury during service.



CONCLUSION OF LAW

A low back disability, namely degenerative disc disease, was 
incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, redefined VA's duty to assist a veteran in the 
development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004).  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claim.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (West 2002) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating his claim.   

Factual Background

Service medical records show that the veteran complained of a 
low back injury in March 1984.  He stated that he was loading 
5-ton truck tires when he experienced sudden pain in his left 
sacroiliac joint area.  It was noted that the veteran had 
tenderness of his left sacroiliac joint.  The assessment was 
acute left sacroiliac strain.  There are no other service 
medical records indicating treatment for a back disability.

In a report of medical history completed for separation from 
service in June 1985, the veteran indicated that he did not 
have, nor had he ever had, recurrent back pain.  On 
examination for separation from service, his spine was 
reportedly normal.

The veteran indicated at his March 2003 hearing that he 
received treatment for his back from a chiropractor shortly 
after he was discharged from service, in the fall of 1985.  
He stated that he was treated about 2 to 4 times per year for 
about 5 or 6 years.  He added that records of this treatment 
were unavailable, due to the death of the chiropractor.

In a VA radiology report dated in May 1992, a "CT" 
examination of the lumbosacral spine performed by Community 
Hospital in Lancaster, Pennsylvania, dated in April 1991 was 
reviewed.  On the survey film obtained in conjunction with 
the examination, there was evidence of degenerative 
discogenic disease at L4-L5.  Evaluation of the axial 
sections revealed a central area of density at the posterior 
aspect of the L4-L5 interspace compatible with a central 
herniated disc.  The disc encroached upon the anterior aspect 
of the thecal sac.  There appeared to be abnormal density 
eccentrically located on the left side at the posterior 
aspect of the L5-S1 interspace compatible with an additional 
herniated disc.  No spinal stenosis was demonstrated and the 
apophyseal joints were in tact.  The impression was 
degenerative intervertebral disc disease at L4-L5, centrally 
herniated disc at L4-L5, and probable additional herniated 
intervertebral disc at L5-S1.

The veteran was treated by M. P. Oliveri, D.O. in January 
1997.  Dr. Oliveri noted that the veteran had been injured 
that month in a work-related incident.  The veteran had 
reportedly developed very severe low back pain right after 
delivering an 850-pound gun safe.  Physical examination 
revealed severe low back pain with sitting.  

The veteran had a positive contra-lateral sitting root test, 
positive ipsolateral sitting root test, blunting of his left 
Achille's jerk, weakness of the left plantar flexors and foot 
evertors.  His examination showed severe S1 radiculopathy on 
the left.  In an addendum, Dr. Oliveri stated that on the 
surface, the CAT scan from 1991 and the CAT scan from 1997 
did not appear to be significantly changed, but since the 
veteran was asymptomatic prior to the work-related incident, 
it was his opinion that the work-related incident caused the 
veteran to have a re-occurrence of his symptoms and, for his 
lumbar disc herniation to be symptomatic.  

In a January 1998 record, Dr. Oliveri wrote that the veteran 
had produced a record from 1984 showing that he had hurt his 
back, and was having sacroiliac pain and radiating pain and 
tingling.  Dr. Oliveri commented that this was consistent 
with a left-sided sacroiliac irritation and left-sided 
sciatica and that it could have been the beginning of the 
problem for which he was being treated.

Dr. Oliveri submitted a letter in January 1998, in which he 
stated that the in-service back injury could have been the 
beginning of the current back problems.  He submitted another 
letter in December 2002 in which he opined that the majority 
of the veteran's current symptomatology came from the in-
service back injury.  

The veteran was afforded a VA orthopedic examination in 
February 2004.  The examiner reviewed the veteran's medical 
records.  The examiner opined that the veteran's current back 
condition is as likely as not due to "service connected 
injury" in the service.  Even though there were no 
documented complaints of back pain from 1984 to 1991, it was 
the examiner's opinion that degenerative disc disease 
"cannot just pop in 1981, 1991."  He added that 
degenerative disc disease was a slow degenerative process, 
and it was "more than likely" that it originated following 
the injury in service.

Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

With regard to the elements necessary for a grant of service 
connection, the evidence clearly shows a current disability.  
The service medical records, and the veteran's testimony 
provide evidence of a back injury in service.

Both the veteran's private physician and the VA examiner 
attribute the veteran's current low back disability to his 
in-service back injury.  The probative value of the private 
physician's opinion is diminished by the fact that the 
private physician has provided a number of varying opinions.  
However, when considered in conjunction with the VA 
examiner's opinion, it weighs the evidence in favor of a 
conclusion that the current back disability, namely 
degenerative disc disease, is the result of the in-service 
back injury. 

Accordingly, the Board also finds that the evidence is in 
favor of the grant of service connection for a back 
disability. 



ORDER

Service connection for a low back disability, namely 
degenerative disc disease, is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



